


Exhibit 10.30

 

AMENDMENT NO. 1 TO
GUARANTEE AND SECURITY AGREEMENT

 

AMENDMENT NO. 1, dated as of January 18, 2013 (this “Amendment”) to the
Guarantee and Security Agreement,  dated as of November 25, 2009  (the “Existing
Security Agreement”) among Cloud Peak Energy Resources LLC, a Delaware limited
liability company (the “Borrower”), the Guarantors party thereto, and Morgan
Stanley Senior Funding, Inc., as Administrative Agent (the “Administrative
Agent”).  Capitalized terms used herein and not otherwise defined herein have
the meanings assigned to them in the Existing Security Agreement as amended by
this Amendment (as so amended, the “Security Agreement”).

 

RECITALS:

 

The Borrower has requested certain amendments to the Existing Security Agreement
on behalf of itself and the other Loan Parties, and the other parties hereto are
willing, on and subject to the terms and conditions set forth herein, to effect
such amendments.

 

Therefore, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

SECTION 1.   Amendment To Excluded Property Proviso.   Section 3(a) of the first
proviso to Existing Security Agreement is hereby amended by (1) deleting the
word “and” at the end of clause (F); and (2) adding the following as new clause
(H) after existing clause (G):

 

“; and (H) assets that are subject to Liens that are referred to in
Section 6.02(v) of the Credit Agreement securing Debt that is referred to in
clauses (A) or (B) of Section 6.01(viii) of the Credit Agreement”

 

SECTION 2.   Amendment To Commodity Account Provisions.   (a)  Section 1 of the
Existing Security Agreement is hereby amended by revising the definition of
Commodity Account Control Agreement to read in full as follows:

 

“‘Commodity Account Control Agreement’ means, with respect to any Commodity
Account as to which a Grantor is the Commodity Customer, (i) an agreement in
substantially the form of Exhibit I hereto (with any changes that the
Administrative Agent shall approve in its reasonable discretion) by such
Grantor, the Administrative Agent and the relevant Commodity Intermediary that
the Commodity Intermediary will apply any value distributed on account of the
Commodity Contracts carried in such Commodity Account as directed by the
Administrative Agent without further consent by such Grantor or (ii) if required
by the relevant Commodity Intermediary, an agreement in a form agreed between
such Grantor and the Commodity Intermediary providing for a first priority
security interest in favor of the Commodity Intermediary in such Commodity
Account and any commodity contracts and cash or other investments held in such
account as margin deposit or otherwise (such cash or other investments,
collectively, “Deposits”), provided that (x) any such agreement under clause
(ii) shall include an express acknowledgement of the residual security interest
under this Agreement in favor of the Administrative Agent on behalf of Secured
Parties and (y) the aggregate amount

 

--------------------------------------------------------------------------------


 

of Deposits in all such Commodity Accounts governed by agreements under clause
(ii) shall at no time exceed $25,000,000.”

 

(b)  Section 1 of the Existing Security Agreement is further amended by adding
the following new definitions in appropriate alphabetical order to read in full
as follows:

 

“‘Agent-Controlled Commodity Account Control Agreement’ means a Commodity
Account Control Agreement referred to in clause (i) of the definition thereof.

 

‘Released Accounts’ means each of the following at Wells Fargo Bank, National
Association: Cloud Peak Energy Resources LLC Account Number 4121956205 (Deposit
Account); Cloud Peak Energy Logistics LLC Account Number 4123113250 (Deposit
Account); and Cloud Peak Energy Resources LLC Account Number 410401  (Lockbox).”

 

(c)  Section 8 of the Existing Security Agreement is amended by: (i) in clause
(d) thereof, revising the parenthetical “(which shall enter into the same)” to
read “(which, in the case of an Agent-Controlled Commodity Account Control
Agreement, shall enter into the same)” and (ii) in clause (h)(ii) thereof,
adding the phrase “subject to an Agent-Controlled Commodity Account Control
Agreement” immediately after the words “Commodity Account” where they appear
therein.

 

SECTION 3.   Amendment To Release of Collateral Provisions.   Section 21 of the
Existing Security Agreement is hereby amended as follows:

 

(a)                                  Subsection (a) of Section 21 is hereby
amended and restated in its entirety to read as follows:

 

“(a) At the time the Secured Guarantee of a Guarantor is released pursuant to
Section 2(c), (i) the Transaction Liens granted by such Guarantor automatically
shall terminate and (ii) all Transaction Liens on the Equity Interests of such
Guarantor automatically shall terminate.”

 

(b)                                 The following is added after subsection
(a) of Section 21 as a new subsection (b):

 

“(b) At the time (i) any Receivable and property related to such Receivable is
sold, pledged or otherwise Disposed of by the Borrower or any Restricted
Subsidiary to a Securitization Subsidiary in connection with a transaction
permitted by Section 6.05(f) of the Credit Agreement the Transaction Liens on
such Receivable and such related property and the Released Accounts
automatically shall terminate and (ii) any other properties or assets of the
Borrower or any Guarantor are disposed of in a transaction that is permitted by
subsections (a), (d), (e) or (g) of Section 6.05 of the Credit Agreement, the
Transaction Liens on the properties or assets so disposed of automatically shall
terminate.”

 

(c)                                  Existing subsection (b) of Section 21
hereby is relabeled as subsection (c) of Section 21 and amended and restated in
its entirety to read as follows:

 

“(c) The Transaction Liens granted by the Borrower and any Guarantor
automatically shall terminate when all of the Release Conditions are satisfied.”

 

2

--------------------------------------------------------------------------------


 

(d)                                 Existing subsections (c) and (d) of
Section 21 hereby are relabeled as subsections (d) and (e).

 

SECTION 4.  Reaffirmation.  It is the intention of each of the parties hereto
(including each Guarantor) that the Existing Security Agreement be amended
hereby so as to preserve the perfection and priority of all security interests,
and the guaranty thereof,  created by the Existing Security Agreement. 
Accordingly, each Credit Party hereby confirms that the Security Agreement and
all Collateral encumbered hereby will continue to guarantee or secure, as the
case may be, to the fullest extent possible in accordance with terms hereof, the
payment and performance of the Secured Obligations.

 

SECTION 5.  Effect of Amendment.   (a)  Except as expressly set forth herein or
in the Security Agreement, this Amendment shall not by implication or otherwise
limit, impair, constitute a waiver of or otherwise affect the rights and
remedies of the Lenders or the Agents under the Security Agreement or any other
Loan Document, and shall not alter, modify, amend or in any way affect any of
the terms, conditions, obligations, covenants or agreements contained in the
Existing Security Agreement or any other provision of the Existing Security
Agreement or of any other Loan Document, all of which are ratified and affirmed
in all respects and shall continue in full force and effect.  Nothing herein
shall be deemed to entitle the Borrower to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Existing Security Agreement, the Credit
Agreement or any other Loan Document in similar or different circumstances.

 

(b)  On and after the Amendment Effective Date, each reference in the Existing
Security Agreement to “this Agreement”, “hereunder”, “hereof’, “herein”, or
words of like import, and each reference to the “Security Agreement” in any
other Loan Document shall be deemed a reference to the Security Agreement as
amended by this Amendment.  This Amendment shall constitute a “Loan Document”
for all purposes of the Credit Agreement and the other Loan Documents.

 

SECTION 6.  Governing Law.  THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

SECTION 7.   Counterparts.  This Amendment may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page to
this Amendment by telecopy or pdf by email will be effective as delivery of a
manually executed counterpart of this Amendment.

 

SECTION 8.  Headings.  Section headings herein are included for convenience of
reference only and are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.

 

3

--------------------------------------------------------------------------------


 

SECTION 9.  Severability.  If any provision of this Amendment is invalid,
illegal or unenforceable in any jurisdiction then, to the fullest extent
permitted by law, (i) such provision shall, as to such jurisdiction, be
ineffective to the extent (but only to the extent) of such invalidity,
illegality or unenforceability, (ii) the other provisions of this Amendment
shall remain in full force and effect in such jurisdiction and shall be
liberally construed in favor of the Lender Parties in order to carry out the
intentions of the parties thereto as nearly as may be possible and (iii) the
invalidity, illegality or unenforceability of any such provision in any
jurisdiction shall not affect the validity, legality or enforceability of such
provision in any other jurisdiction.

 

[Remainder of page intentionally blank]

 

4

--------------------------------------------------------------------------------


 

 

CLOUD PEAK ENERGY RESOURCES LLC, as Borrower

 

 

 

 

 

 

By:

/s/ Michael Barrett

 

 

Name:

 

 

Title:

 

 

 

 

 

ANTELOPE COAL LLC

 

CABALLO ROJO LLC

 

CABALLO ROJO HOLDINGS LLC

 

CLOUD PEAK ENERGY SERVICES COMPANY

 

CLOUD PEAK ENERGY FINANCE CORP.

 

CLOUD PEAK ENERGY LOGISTICS LLC

 

CORDERO MINING LLC

 

CORDERO MINING HOLDINGS LLC

 

CORDERO OIL AND GAS LLC

 

KENNECOTT COAL SALES LLC

 

NERCO LLC

 

NERCO COAL LLC

 

NERCO COAL SALES LLC

 

PROSPECT LAND AND DEVELOPMENT LLC

 

RESOURCE DEVELOPMENT LLC

 

SEQUATCHIE VALLEY COAL CORPORATION

 

SPRING CREEK COAL LLC

 

WESTERN MINERALS LLC,

 

ARROWHEAD I LLC,

 

ARROWHEAD II LLC,

 

ARROWHEAD III LLC,

 

YOUNGS CREEK HOLDINGS I LLC,

 

YOUNGS CREEK HOLDINGS II LLC,

 

YOUNGS CREEK MINING COMPANY, LLC,

 

as Guarantors

 

 

 

 

 

 

By:

/s/ Michael Barrett

 

 

Name:

 

 

Title:

 

[Signature page to Security Agreement Amendment]

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent

 

 

 

 

 

 

By:

/s/ Stephen B. King

 

 

Name:

Stephen B. King

 

 

Title:

VP

 

[Signature page to Security Agreement Amendment]

 

--------------------------------------------------------------------------------

 
